Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3-9, 11-20, 23 and 24 as filed March 18, 2020 are pending.
Applicant is advised that claims 14 and 15 reference the support as defined in claim 1, however, claim 1 is drawn to an encapsulation system.  It is claim 9 which is drawn to a support.  Appropriate correction is required in the interest of compact prosecution.
 
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 3-8, 14 and 15, drawn to an encapsulation system comprising a matrix of microcapsules encapsulating an active and having a an average diameter from about 0.1 to 10 microns, from about 10 to 100 microns, and from about 100 to 500 microns.

Group II, claim(s) 9, 11-13 and 16-24, drawn to a support comprising an encapsulated system.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  the inventions of Group I and of Group II lack unity of invention because even though the inventions of these groups require the technical feature of an encapsulation system, this technical feature is not a special technical feature as it does not Gosselin et al. (US 2014/0341958, published November 20, 2014) and Dihora et al. (US 2017/0002302, published January 5, 2017).  
Gosselin disclose silica microcapsules (title; abstract; claims).  The microcapsules have a diameter from about 0.1 to 1500 microns; for example, the microcapsules have an average diameter from about 0.1 to 10 microns, from about 10 to 100 microns, from about 100 to 500 microns (paragraphs [0009], [0103], [0157]; Figures).  The microcapsules may further comprise an active such as a cosmetic oil, a fragrance, or/and a perfume (paragraphs [0025]-[0026], [0031]). 
Dihora disclose consumer products providing multiple blooms of fragrance, the multiple blooms of fragrance provided by different populations of microcapsules (title; abstract; claims).  A first population has a first median particle size, a second population has a second median particle size, wherein the first size and the second size are different (claim 1).  The size of the microcapsule appears to play a role in the amount of perfume release (paragraphs [0030], [0032], [0076], [0204]).
Although Gosselin disclose microcapsules as instantly claimed, Gosselin do not specifically disclose three populations.  However, in view of Dihora it would have been obvious to one of ordinary skill to modify the microcapsules of Gosselin to comprise a mixture of different populations as taught by Dihora in order to provide multiple blooms of fragrance.  There would be a reasonable expectation of success because Gosselin disclose numerous populations of microcapsules and Gosselin disclose the microcapsules may comprise an active such as a cosmetic oil, a fragrance, or/and a perfume.  
As the technical feature does not provide a contribution over the prior art, unity of invention is found lacking.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: a species of support.  Applicant is required, in reply to this action, to elect a single species of support to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  In order to elect a species of support applicant must elect the following:
A textile (e.g., claim 16), OR
A fabric (e.g., claim 17), OR
A polymer (e.g., claim 18), OR
A species otherwise disclosed
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1 and 9
Applicant is required to elect a single, specific support, e.g., a textile.  No amendments to the claims are necessary to be fully responsive to the election of species requirement.


Gosselin disclose the microcapsules may be used in textiles (paragraph [0101]). 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA  PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633